Citation Nr: 1008625	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  99-02 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1988.  He died in October 1998.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.

In December 2000, the Board remanded the appellant's claim 
for additional development.  In August 2003, the Board issued 
a decision that denied the appellant's claim.  The appellant 
appealed the Board's August 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2004, the appellant's attorney and a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Joint Motion to Remand (Joint Motion).  In 
a September 2004 Order, the Court granted the motion and 
vacated the Board's August 2003 decision and remanded the 
matter for action consistent with the Joint Motion.  In 
accordance with the Joint Motion, the Board remanded the 
appellant's claim in February 2005 for additional 
development. 

In April 2007, the Board again denied the appellant's claim 
for service connection for the cause of the Veteran's death.  
The appellant appealed the Board's decision to the Court.  In 
a May 2009 Memorandum Decision, the Court vacated the Board's 
April 2007 decision and remanded the case. The Court's 
decision will be discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In the April 2007 decision, the Board found that the 
Veteran's hypertension did not cause or substantially and 
materially contribute to the cause of his death, nor did it 
render him materially less capable of resisting the effects 
of other disease or injury primarily causing death.  

In the May 2009 memorandum decision, the Court stated that 
the Board committed prejudicial error by failing to apply 
38 C.F.R. § 3.312(c)(4).  Specifically, the Court stated that 
"the Board wholly failed to consider or discuss whether [the 
Veteran's] metastatic esophageal cancer was a condition so 
overwhelming that eventual death could have been anticipated 
irrespective of coexisting conditions, and if so, whether his 
hypertension affected a vital organ and was of such severity 
to have a material influence in accelerating his death."  
See the May 2009 memorandum decision, pages 2-3.  

This case presents certain medical questions which cannot be 
answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the Veteran's esophageal 
cancer was so overwhelming that eventual death could have 
been anticipated, and if so, whether the Veteran's 
hypertension affected a vital organ and was of such a 
severity as to have a material influence in accelerating his 
death.  These questions must be addressed by an appropriately 
qualified medical professional.  A medical opinion is 
therefore necessary. See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a health care 
provider to review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's esophageal cancer was so 
overwhelming that eventual death could 
have been anticipated, and if so, whether 
the Veteran's hypertension affected a 
vital organ, to include his kidneys, and 
was of such a severity as to have a 
material influence in accelerating his 
death.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the RO should issue 
a supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


